DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belchamber et al. (EP 0 317 322 A2) (hereafter Belchamber) in view of Frank et al. (US 2002/0189358 A1) (hereafter Frank) and Applicant cited Schmigel et al. (US 6,790,367 B2) (hereafter Schmigel).
Belchamber discloses a system for monitoring solids in a separator (cyclone separator, page 2 line 6), said sand separator comprising a vessel (inherent), comprising: an acoustic sensor (sound transducer, page 2 line 15, audio-microphone 3) operatively connected to said vessel (inherent), said acoustic sensor (sound transducer, microphone 3) being operative to detect the frequency of audible sound (page 2 line 17) coming from the interior of said vessel (inherent) and caused by internal turbulence in said vessel resulting from the introduction into said vessel of a high velocity stream of production fluid comprising liquids and solids (inherent in the use of the cyclone separator disclosed) and generate a signature signal representative of said frequency of audible sound (page 2 lines 15-23); a processor (page 2 lines 20-23, computer 11) operatively connected to said acoustic sensor (sound transducer, microphone 3) and configured to compare said signature signal with a set frequency range of audible sound and generate a signal indicating when said signature frequency and said set frequency range are in overlapping relationship (page 2 lines 28-31, multivariate pattern recognition, soft models as templates, page 3 lines 28-30).
Belchamber discloses the claimed invention with the exception of the acoustic sensor being in contact with the vessel, the separator specifically being a sand separator comprising a vessel having an inlet, a gas outlet, and a drain outlet, and the generated signal indicating when said signature frequency and said set frequency range are overlapping comprising a discharge signal which indicates the drain outlet is to be opened.
Frank teaches at paragraphs [0023]-[0024] that it is known in the art to monitor audible sounds (audible sounds are merely periodic vibrations whose frequency is in the band audible to the average human, the human hearing range is typically found to be the range of 10 Hz to 20 kHz) produced within a system using piezoelectric sensors, including accelerometers capable of detecting vibrations in the range of 10 Hz to less than 50 kHz including the audible range, positioned directly on the wall of the apparatus being monitored. 
Schmigel teaches that it is known in the art to utilize a centrifugal sand separator comprises a vessel (Fig. 1) having an inner chamber (1), an inlet (2), a gas outlet (3), and a drain outlet (4).
It would have been obvious to one of ordinary skill in the art to utilize the invention of Belchamber on a centrifugal sand separator utilizing a sensor in contact with the vessel as taught by Frank, the vessel having an inlet, a gas outlet, and a drain outlet as taught by Schmigel and as Belchamber teaches that the disclosed invention can work on a variety of machines, including a variety of separators, mills, crushers, grinders, etc. with no or little variation with the different machines and the use of contact sensors is well-known throughout the art for allowing for the capture of more sounds from the apparatus under test. 
Furthermore, it is well known within the art that microphones (as disclosed by Belchamber) and accelerometers (as disclosed by Frank) are functional equivalents within the art of acoustic measuring and testing that can be interchanged with little or no alterations to the systems utilizing the particular acoustic sensor as each measures the same frequency range within the system.
With regards to the generated signal being a “discharge signal” which “indicates said drain outlet is to be opened”, the system of Belchamber is fully capable of generating such a signal as the signal is not used to control or operate any component and is merely an indication of a particular condition being met. The “pattern” set in Belchamber can be for any predetermined condition of the cyclone separator, even one that requires an action to be performed such as opening a valve.
With regards to claim 10, Belchamber fails to disclose the acoustic sensor being an accelerometer.
Frank teaches at paragraphs [0023]-[0024] that it is known in the art to monitor audible sounds (audible sounds are merely periodic vibrations whose frequency is in the band audible to the average human, the human hearing range is typically found to be the range of 10 Hz to 20 kHz) produced within a system using piezoelectric sensors, including accelerometers capable of detecting vibrations in the range of 10 Hz to less than 50 kHz including the audible range, positioned directly on the wall of the apparatus being monitored. 
It is well known within the art that microphones (as disclosed by Belchamber) and accelerometers (as disclosed by Frank) are functional equivalents within the art of acoustic measuring and testing that can be interchanged with little or no alterations to the systems utilizing the particular acoustic sensor as each measures the same frequency range within the system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the piezoelectric accelerometer of Frank for the microphone of Belchamber.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belchamber in view of Frank and Schmigel as applied to claim 1 above, and further in view of Yang et al. (CN 100405027 C) (hereafter Yang).
With regards to claim 4, Belchamber in view of Frank and Schmigel discloses the claimed invention with the exception of a weight transducer positioned with respect to said vessel to provide an output signal indicative of weight of said vessel and contents therein.
Yang teaches that it is known in the art of acoustic monitoring to monitor a material level within a vessel by measuring pressure, capacitance, weight and temperature monitoring (technical field – end of first page to top of second page) in combination with the measurement of acoustic emission (sound waves).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Belchamber in view of Frank and Schmigel with the teachings of Yang to provide a weight transducer to output a signal indicative of weight of said vessel in order to improve the monitoring of the sand separator vessel and to ensure the sand separator is working properly.
With regards to claims 5 and 6, Belchamber in view of Frank and Schmigel discloses the claimed invention with the exception of the weight transducer comprising a load cell, said load cell being intrinsically safe.
It is known throughout the art of measuring weight that a load cell is a common and well-known weight transducer which is intrinsically safe. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a load cell for the weight transducer of Yang and therefore utilized in the system of Belchamber in view of Frank and Schmigel in order to improve the accuracy of the system.
With regards to claim 7, Belchamber in view of Frank and Schmigel discloses the claimed invention with the exception of the load cell being one of a pneumatic load cell or a hydraulic load cell.
The use of a pneumatic load cell or a hydraulic load cell is known throughout the art of measuring weight in order to provide an accurate measurement of weight of the vessel being weighed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to utilize either a pneumatic load cell or a hydraulic load cell for weighing the vessel in order to improve the accuracy of the system of Belchamber in view of Frank and Schmigel as Yang teaches the use of a weight transducer is known in the art.
With regards to claim 8, Belchamber in view of Frank and Schmigel discloses the claimed invention with the exception of a temperature transducer configured to measure the temperature in said vessel.
Yang teaches that it is known in the art of acoustic monitoring to monitor a material level within a vessel by measuring pressure, capacitance, weight and temperature monitoring (technical field – end of first page to top of second page) in combination with the measurement of acoustic emission (sound waves).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Belchamber in view of Frank and Schmigel with the teachings of Yang to provide a temperature transducer to output a signal indicative of the temperature of said vessel in order to improve the monitoring of the sand separator vessel and to ensure the sand separator is working properly.
With regards to claim 9, Belchamber in view of Frank and Schmigel discloses the claimed invention with the exception of a pressure transducer configured to measure pressure in said vessel.
Yang teaches that it is known in the art of acoustic monitoring to monitor a material level within a vessel by measuring pressure, capacitance, weight and temperature monitoring (technical field – end of first page to top of second page) in combination with the measurement of acoustic emission (sound waves).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Belchamber in view of Frank and Schmigel with the teachings of Yang to provide a pressure transducer to output a signal indicative of the pressure of said vessel in order to improve the monitoring of the sand separator vessel and to ensure the sand separator is working properly.

Allowable Subject Matter
Claims 2 and 3 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art of record fails to teach and/or suggest a method of monitoring unknown solids content in a sand separator, said sand separator comprising a vessel having an inlet, a gas outlet, and a drain, the method comprising in combination with the other recited steps; generating a signature signal with said acoustic sensor representative of said solids level in said vessel with said known amount of solids; transmitting said signature signal to a processor; generating a first signal representative of audible sound frequencies in said vessel below the frequency of said signature signal; transmitting said first signal to said processor; generating a second signal representative of audible sound frequencies in said vessel above the frequency of said signature signal; transmitting said second signal to said processor; said processor being configured to generate an audible sound frequency profile for said vessel ranging from said first signal frequency to said second signal frequency; providing said vessel with an unknown amount of solids in said vessel; generating a third signal representative of audible sound frequencies in said vessel with said unknown amount of solids; comparing the frequencies of said third signal with said profile; indicating when said frequencies of said third signal are within the range of said profile; and opening said drain when said frequencies of said third signal are within the range of said profile.
With regards to claim 3, the prior art of record fails to teach and/or suggest a method of monitoring the amount of solids content in a sand separator, said sand separator comprising a vessel having an inlet, a gas outlet, and a drain, the method comprising, in combination with the other recited steps, generating a signature signal with said acoustic sensor representative of said solids level in said vessel with said known amount of solids; transmitting said signature signal to a processor; said processor being configured to generate an audible sound frequency profile for the interior of said vessel using said signature signal and a desired range of frequencies above and below the frequency of said signature signal; providing said vessel with an unknown amount of solids in said vessel; generating a signal representative of audible sound frequencies in said vessel with said unknown amount of solids; comparing the frequency of said signal with said sound frequency profile; indicating when said frequency of said signal is within the range of said profile; and opening said drain when said frequency of said signal is within the range of said profile.

Response to Arguments
Applicant's arguments filed 29 November 2021 with respect to the rejections of claims 1 and 4-9 under 35 USC 103 have been fully considered but they are not persuasive.
Please see the full text of the Remarks filed 29 November 2022 for the exact wording of Applicant’s arguments.
Applicant’s main argument is that the “microphone” of Belchamber only measures the amplitude of the sound and does not measure the frequency of the sound. Applicant clearly does NOT understand how sound is measured. EVERY sound signal measured has BOTH an amplitude and a frequency associated with it. This is evidenced by the use of the “digital band-pass filter” of Belchamber which limits the measured signal to “two to twenty-four desired frequency bands” (lines 36-37 of page 2 of Belchamber). Further evidence that Belchamber utilizes the frequency of the measured signal is found on lines 52-53 of page 2 which recites “Two ‘training sets’ of data (in this case, machinery operating under different conditions and AE (Acoustic Emission) frequency distribution) are used to generate the model.” Therefore, the rejection of the claims is proper and is hereby maintained.
As for the signal indicating that the drain is to be opened, the system of Belchamber in view of Frank and Schmigel is fully capable of generating such a signal. As there is nothing operated by the signal (i.e. the signal doesn’t actually open the drain), the system only needs to be CAPABLE of generating such a signal - the signal can be labeled what ever the operator wants it to be labeled. Therefore, the system of Belchamber in view of Frank and Schmigel fully meets the claimed invention.

Applicant’s arguments, see Remarks, filed 29 November 2022, with respect to the rejection of claims 2-3 under 35 USC 103(a) have been fully considered and are persuasive.  The rejection of claims 2-3 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855